Case 18-05246-lrc     Doc 7    Filed 03/04/19 Entered 03/04/19 09:38:13       Desc Main
                                Document     Page 1 of 6




  IT IS ORDERED as set forth below:



  Date: March 4, 2019

                                                             _____________________________________
                                                                        Lisa Ritchey Craig
                                                                   U.S. Bankruptcy Court Judge

 _______________________________________________________________
                UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IN THE MATTER OF:                            :         CASE NUMBERS
                                             :
SAKOU OMAR BARNES,                           :         BANKRUPTCY CASE
                                             :         18-60371-LRC
  Debtor.                                    :
_________________________                    :
                                             :
GEORGIA DEPARTMENT OF HUMAN                   :        ADVERSARY PROCEEDING
SERVICES,                                    :         No. 18-05246-LRC
                                             :
      Plaintiff,                             :
                                             :
       v.                                    :
                                             :
SAKOU OMAR BARNES,                           :         IN PROCEEDINGS UNDER
                                             :         CHAPTER 13 OF THE
       Defendant.                            :         BANKRUPTCY CODE
            ORDER GRANTING MOTION FOR DEFAULT JUDGMENT

      Before the Court is the Georgia Department of Human Services’ (“DHS”) Motion

for Entry of Default Judgment (the “Motion”). (Doc. 6.) DHS initiated this proceeding to

contest the dischargeability of a debt under 11 U.S.C. § 523(a)(2)(A).
 Case 18-05246-lrc     Doc 7   Filed 03/04/19 Entered 03/04/19 09:38:13        Desc Main
                                Document     Page 2 of 6


                                   I. BACKGROUND

       In its Complaint, DHS alleges that Debtor received food stamp benefits from April

1, 2014 through July 31, 2016, pursuant to Georgia’s Temporary Assistance for Needy

Families Act (“TANF”), O.C.G.A. § 49-4-180, et seq. (Complaint, Doc. 1, ¶ 9.) However,

during this time, Debtor failed to report that he was living with his spouse and children.

(Id. ¶ 10.)

       DHS claims that Debtor’s failure to disclose his household resulted in an

overpayment of $2,718.00 in food stamps. (Id. ¶ 11.) On November 7, 2016, Debtor signed

a “Waiver of Disqualification Hearing,” (the “Waiver”) wherein he admitted to failing to

report members of his household and agreed to pay restitution and to a twelve-month

disqualification from receiving further benefits. (Id. ¶ 13.) The Waiver included an

admission that Debtor “received benefits to which [Debtor was] not entitled because [he]

intentionally failed to report the following information as required by program regulations:

[Debtor] failed to report [his] spouse Teresa Barnes and children in [his] food stamp case.”

(Id. ¶ 14.) Per the restitution provision, Debtor was obligated to repay $2,718.00 by making

monthly payments of $46.00. (Id. ¶ 13.)      To date, Debtor has paid a total of $267.00,

leaving a balance of $2,451.00. (Id. ¶¶ 15-16.)

       On June 22, 2018, Debtor filed a petition for relief under Chapter 13 of the

Bankruptcy Code. (Case No. 18-60371, Doc. 1.) On October 3, 2018, DHS initiated this

adversary proceeding, seeking a determination that the remaining balance of $2,451.00

owed by Debtor is nondischargeable pursuant to 11 U.S.C. § 523(a)(2)(A). (Complaint ¶


                                             2
    Case 18-05246-lrc    Doc 7    Filed 03/04/19 Entered 03/04/19 09:38:13             Desc Main
                                   Document     Page 3 of 6


26.) To this date, Debtor has not filed an answer to the Complaint. 1 DHS moved for entry

of default on December 12, 2019, which the Clerk of Court entered the next day. (Doc. 5.)

DHS now moves the Court to enter default judgment against Debtor.

                                       II. DISCUSSION

         Federal Rule of Civil Procedure 55 is made applicable in adversary proceedings

pursuant to Federal Rule of Bankruptcy Procedure 7055. FED. R. BANKR. P. 7055. Rule

55 provides that a plaintiff may obtain a default judgment against a defendant who “has

failed to plead or otherwise defend[.]” FED. R. CIV. P. 55(a). However, “a defendant's

default does not in itself warrant the court in entering default judgment. There must be a

sufficient basis in the pleadings for the judgment entered.” Nishimatsu Constr. Co., Ltd. v.

Houston Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir.1975). “The defendant, by his default,

admits the plaintiff's well-pleaded allegations of fact,” id., but before granting a motion for

default judgment, the Court must ensure that those well-pleaded allegations state a

plausible claim for relief. Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th

Cir.2003).

         Section 523(a)(2)(A) excepts from discharge debts “for money, property, services,

or an extension, renewal, or refinancing of credit, to the extent obtained by . . . false

pretenses, a false representation, or actual fraud, other than a statement respecting the

debtor's or an insider's financial condition.” To establish that the debt is excepted under §

523(a)(2)(A), the creditor must allege four elements: (1) the debtor made a false


1
  However, Debtor admitted that the debt he owes to DHS is nondischargeable in the Chapter 13 plan he
filed in the underlying case. (See Case No. 18-60371, Doc. 39, at 6).
                                                 3
 Case 18-05246-lrc       Doc 7    Filed 03/04/19 Entered 03/04/19 09:38:13           Desc Main
                                   Document     Page 4 of 6


representation, other than an oral statement respecting the debtor's financial condition, with

the intent to deceive the creditor; (2) the creditor relied on the misrepresentation; (3) the

creditor's reliance was justifiable; and (4) that the creditor was damaged as a result of the

misrepresentation. Fuller v. Johannessen (In re Johannessen), 76 F.3d 347, 350 (11th Cir.

1996).

         A false representation, as required by the first element, “may be implied from

conduct or may consist of concealment or non-disclosure where there is a duty to speak.”

Wood v. Wood (In re Wood), 245 F. App’x 916, 918 (11th Cir. 2007) (internal quotations

omitted). Here, Debtor had a duty to report that his spouse and child lived in his home and

by failing to report that, Debtor created the false pretense that he was entitled to receive

food stamps. Accordingly, the first element of § 523(a)(2)(A) is satisfied.

         The second element, that the creditor relied on the debtor’s misrepresentation,

requires showing that the creditor’s decision was influenced by the debtor’s statement. Ga.

Dep’t of Human Servs. v. Greathouse (In re Greathouse), 2016 WL 3974197, at *3 (Bankr.

N.D. Ga. July 1, 2016). TANF is a need-based program that considers the applicant’s

income and household size. See GA. COMP. R. & REGS.. § 290-2-28-.13(4). Therefore,

Debtor’s failure to disclose his household size was a misrepresentation of his need for

assistance, which DHS relied on when it determined that Debtor was eligible to receive

benefits.

         The third element, that the creditor’s reliance on the debtor’s statement is justifiable,

is a subjective test that examines the “particular qualities and characteristics of the plaintiff

and circumstances of the particular case.” Duncan v. Bucciarelli (In re Bucciarelli), 429

                                                 4
 Case 18-05246-lrc     Doc 7    Filed 03/04/19 Entered 03/04/19 09:38:13          Desc Main
                                 Document     Page 5 of 6


B.R. 372, 376 (Bankr. N.D. Ga. 2010). Justifiable reliance is a lower standard than

reasonable reliance. Field v. Mans, 516 U.S. 59, 61 (1995). Generally, so long as the

creditor has no reason to think that it is being deceived, its reliance is justified. Santa Ana

Unified School District v. Montgomery (In re Montgomery), 489 B.R. 609, 626 (Bankr.

N.D. Ga. 2013). In the instant case, none of the facts of the Complaint suggest that DHS

had any reason to question whether Debtor’s household size was different than he reported.

Indeed, it is difficult to imagine how a state’s welfare program would operate, without

becoming overly intrusive, if the state was not allowed to trust an applicant’s statements.

       The fourth element requires showing that the statement caused the creditor to suffer

a loss. In re Johannessen, 76 F.3d at 350 (11th Cir. 1996). Because DHS has alleged that

Debtor’s failure to disclose his household caused it to overpay $2,718.00, DHS has

satisfied the fourth element.

                                      CONCLUSION

       Having considered the allegations in DHS’s Complaint,

       IT IS HEREBY ORDERED THAT DHS’s Motion for Entry of Default Judgment

is GRANTED, and DHS’s claim for $2,451.00 is excepted from discharge in its entirety

in Debtor’s Chapter 13 case.

                                 [END OF DOCUMENT]




                                              5
Case 18-05246-lrc    Doc 7       Filed 03/04/19 Entered 03/04/19 09:38:13   Desc Main
                                  Document     Page 6 of 6


DISTRIBUTION LIST

Sakou Omar Barnes
138 Surge Stone Lane
Stockbridge, GA 30281

Karrollanne K. Cayce
Office of the Attorney General
40 Capitol Square, SW
Atlanta, GA 30334

Talitha S. Fleming
T. Fleming & Associates, LLC
Suite 180
4751 Best Road
Atlanta, GA 30337

Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303




                                            6
